Citation Nr: 0011815	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  98-18 347	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependents' educational assistance 
benefits under Chapter 35 of Title 38.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel
INTRODUCTION

The veteran has been found to have verified active military 
duty from August 1954 to July 1971.  Additionally, a DD 214, 
Report Of Separation From Active Duty, indicates that the 
veteran had active service from July 1971 to August 1974.  

This appeal arises from a September 1998 rating action of the 
No. Little Rock, Arkansas, regional office (RO).  In that 
decision, the RO denied the claims of entitlement to service 
connection for the cause of the veteran's death and 
entitlement to dependents' educational assistance benefits 
under Chapter 35 of Title 38.  


FINDINGS OF FACT

1.  The immediate cause of the veteran's death was 
cardio-respiratory arrest due to esophageal cancer.  

2.  Esophageal cancer, the underlying cause of the veteran's 
death, is not listed as a disease which may be presumptively 
service connected under the provisions of 38 C.F.R. 
§ 3.309(e).  

3.  The appellant has not presented competent medical 
evidence of a causal relationship between the veteran's Agent 
Orange exposure during service and the cause of his death.  

4.  A permanent total service-connected disability was not in 
existence on the date of the veteran's death, and the veteran 
did not die as a result of a service-connected disability.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.309(e), 
3.312 (1999).  

2.  Entitlement to dependents' educational assistance 
benefits under Chapter 35 of Title 38 is not warranted.  
38 U.S.C.A. §§ 3500, 3501 (West 1991 & Supp. 1999) and 
38 C.F.R. § 3.807 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for the Cause of the Veteran's Death

Dependency and indemnity compensation may be awarded to a 
veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  In 
order for service connection for the cause of the veteran's 
death to be granted, it must be shown that a 
service-connected disorder caused his or her death, or 
substantially or materially contributed to it.  A 
service-connected disorder is one which was incurred in or 
aggravated by active service, or in the case of certain 
chronic diseases, one which was demonstrated to a compensable 
degree within one year of the veteran's separation from 
active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 1310 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

The first step in this analysis is to determine whether the 
appellant has presented a well-grounded claim.  In this 
regard, the appellant bears the burden of submitting 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet.App. 69, 73 
(1995).  Simply stated, a well-grounded claim must be 
plausible or capable of substantiation.  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  Where the determinative issue 
involves medical etiology or a medical diagnosis, competent 
medical evidence that a claim is "plausible" or "possible" 
is required for the claim to be well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 
7 Vet.App. 379, 384 (1995); Grottveit, supra.  

Service connection generally requires (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Epps, supra and 
Caluza, supra.  See also Heuer, supra; Grottveit, supra; and 
Savage v. Gober, 10 Vet.App. 488, 497 (1997).  A 
well-grounded claim for service connection for the cause of 
the veteran's death, therefore, is one which justifies a 
belief by a fair and impartial individual that it is 
plausible that the veteran's death resulted from a disability 
incurred in or aggravated by service.  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in the developing of facts pertinent to the 
claim, and the claim must fail.  See Epps, supra.  

In the present case, the appellant has claimed that the 
veteran was exposed to Agent Orange while serving on active 
military duty in Vietnam and that his esophageal cancer, 
listed on his death certificate as the underlying cause of 
his death in June 1998, was a direct result of this exposure.  
She has also asserted that he had other cancers, including 
possible lung cancer, due to Agent Orange exposure that 
contributed to his death, or in the alternative, that his 
service-connected hypertensive vascular disease contributed 
to his death.

Under the provisions of 38 C.F.R. § 3.309(e), if a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, the diseases set forth in 38 C.F.R. 
§ 3.309(e) shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  These diseases include chloracne, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (including cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  

Furthermore, according to 38 C.F.R. § 3.307(a)(6)(iii), a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he served in the Republic of Vietnam 
during the Vietnam era.  Id.  See also McCartt v. West, 
12 Vet.App. 164, 168 (1999).  

A review of the diseases which may be presumptively service 
connected under 38 C.F.R. § 3.309(e) reveals that esophageal 
cancer is not included among the listed disorders.  
Therefore, the appellant is unable to take advantage of the 
presumptive provisions of this regulation and must provide 
evidence (1) that the veteran was exposed to Agent Orange in 
service and (2) that the veteran's esophageal cancer was 
related to such exposure.  

As regards the appellant's contentions that the veteran had 
other cancers which caused his death, those contentions are 
not supported by the medical evidence of record.  First, 
there is no evidence that any cancer other than esophageal 
cancer caused his death.  Esophageal cancer is the only 
cancer noted as a cause of death on the death certificate.  
Second, the medical evidence, including the VA treatment 
records, indicates that many areas of malignancy found in 
multiple sites in the veteran's body were metastases of the 
esophageal cancer.  Third, the medical evidence does not 
reveal a diagnosis of lung cancer.

The Board of Veterans' Appeals (Board) notes that the only 
evidence contained in the claims folder which would tend to 
establish that the veteran's esophageal cancer was related to 
exposure to Agent Orange in service is the appellant's own 
contentions, as set forth in various correspondence received 
by VA.  The pertinent medical records which have been 
obtained and associated with the claims folder simply reflect 
current treatment for, and examination of, esophageal cancer 
and do not discuss the etiology of this disorder.  As the 
appellant has not been shown to be a medical expert, she is 
not qualified to express an authoritative and probative 
opinion concerning any medical causation (and etiology) of 
the esophageal cancer which led to the veteran's death.

As it is the province of trained health care professionals to 
enter conclusions which require medical expertise, such as 
opinions as to diagnosis and causation (see Jones v. Brown, 
7 Vet.App. 134, 137 (1994)), the appellant's lay opinions 
cannot be accepted as competent evidence to the extent that 
they purport to establish such medical causation.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-495 (1992).  For 
the same reasons, the appellant's assertions that the veteran 
had other cancers due to Agent Orange exposure that 
contributed to his death, or, in the alternative, that his 
service-connected hypertensive vascular disease contributed 
to his death, cannot be accepted as competent evidence for 
the purpose of satisfying the nexus requirement.

Accordingly, because the appellant has failed to produce any 
competent medical evidence of any connection between the 
cause of the veteran's death and his alleged Agent Orange 
exposure or his service-connected hypertensive vascular 
disease, her claim for service connection for the cause of 
the veteran's death must be denied as not well-grounded.  As 
the duty to assist is not triggered here by the submission of 
a well-grounded claim, the Board finds that VA has no 
obligation to develop further the appellant's claim.  See 
Epps, supra, and Morton v. West, 12 Vet.App. 477, 485-486 
(1999).  

Dependents' Educational Assistance Benefits under Chapter 35 
Of Title 38

For the purposes of dependents' educational assistance under 
38 U.S.C. chapter 35 (see also 38 C.F.R. § 21.3020 (1999)), 
the child, spouse, or surviving spouse of a veteran or 
serviceperson will have basic eligibility if the following 
conditions are met and, in particular, if the veteran

(1)  was discharged from service under 
conditions other than dishonorable, or 
died in service; and 

(2)  has a permanent total 
service-connected disability; or

(3)  a permanent total service-connected 
disability was in existence at the date 
of the veteran's death; or

(4)  died as a result of a 
service-connected disability; or (if a 
service-person)  

(5)  is on active duty as a member of the 
Armed Forces and now is, and, for a 
period of more than 90 days, has been 
listed by the Secretary concerned as 
missing in action, captured in the line 
of duty by a hostile force, or forcibly 
detained or interned in the line of duty 
by a foreign Government or power.

38 C.F.R. § 3.807(a) (1999).  

Review of the claims folder in the present case indicates 
that the veteran received an honorable discharge from the 
service.  At the time of his subsequent death in June 1998, 
service connection had been granted for the following 
disabilities: hypertensive vascular disease (10%), high 
frequency hearing loss (0%), pterygium of the left eye (0%), 
and mild medial epicondylitis of the left elbow (0%).  
Furthermore, as the Board discussed in the previous portion 
of this decision, the appellant has presented no competent 
medical evidence that the veteran's esophageal cancer, which 
was the underlying condition that caused his death, or any 
other cancer, was the result of alleged in-service exposure 
to Agent Orange.  Likewise, as the Board also noted in the 
previous portion of this decision, the appellant has 
presented no competent medical evidence that the veteran's 
service-connected hypertensive vascular disease caused or 
contributed to his death.

The appellant has not presented specific argument regarding 
this claim for dependents' educational assistance benefits.  
Significantly, however, the basic eligibility requirements 
for dependents' educational assistance benefits under 
Chapter 35 of Title 38 clearly have not been met.  See 
38 C.F.R. § 3.807(a) (1999).  

The United States Court of Appeals for Veterans Claims has 
held that, where the law is dispositive and there is no 
authority in the law to permit the VA to grant a request for 
benefits, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1995).  In the present case, the law is 
dispositive, and there is no authority in the law which would 
permit the Board to grant the veteran's claim for dependents' 
educational assistance benefits under Chapter 35 of Title 38.  


ORDER

Evidence of a well-grounded claim having not been submitted, 
the appellant's claim for service connection for the cause of 
the veteran's death is denied.  

Entitlement to dependents' educational assistance benefits 
under Chapter 35 of Title 38 is denied.  



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 

